DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/30/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
¶[0008]: “The content creator 101 and the content distributo4 102…” should read “The content creator 101 and the content distributor 102…”
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeyachandran; Suresh et al. (US 10958966 B2; hereinafter referred to as Jeyachandran, et al.), and further in view of Mahajan; Satayan (US 20200082816 A1; hereinafter referred to as Mahajan). 
As to independent claim 1, Jeyachandran, et al. teaches a method for frictionless handoff of audio content playing between devices (see Col. 1, lines 53-67: “Systems and methods described herein relate to systems and methods for synchronizing streaming media content across devices. In one example, a user may be listening and/or viewing streaming media content associated with an event on a second device and then want to continue listening and/or viewing the same media content on a first device.”), comprising:
determining, by the client device, that the playing of the modified audio content has stopped (see Col. 6 line 56 – Col 7, line 6: “In operation 206, the first computing device 110 determines when the streaming of media content of the second computing device 110 was terminated. For example, the first computing device 110 may determine at what point in time of the media content (e.g., live football event, news event, regularly scheduled broadcast, etc.) was terminated. In one example, the first computing device 110 may match an end of the audio associated with the streaming media content on the second computing device 110 to the stored media content as it is streamed from the selected source to the first computing device 110. In another example, the first computing device 110 may have been storing a predetermined amount of the audio from the second computing device 110 and use the stored amount of the audio from the second computing device 110 to determine the point in time of the 
after determining that the playing of the modified audio content has stopped, receiving, by the client device, a command to resume playing of the audio content on the client device (see Col. 7, lines 23-37: “In operation 208, the first computing device 110 automatically resumes, or continues, the streaming of media content on the first computing device 110, at (or near) the point in time where the streaming media content was terminated on the second computing device 110. […] . In another example, the first computing device 110 may have been storing a predetermined amount of the audio from the second computing device 110 and use the stored amount of the audio from the second computing device 110 to determine the point in time of the media content when it was terminated. For example, the first computing device 110 may generate a fingerprint of the stored audio and map it to a timestamp of the media content.”);
in response to the command, retrieving, by the client device, location information in a last extracted ultrasonic audio QR code (see Col. 7, line 7-22: “In yet another example, the first computing device 110 may request from the second device the last played position of the media stream, and receive position information (e.g. in form of a time stamp), or the last significant occurrence in the media stream (e.g. a goal, a referee decision, or the last play move in a sports game) and time passed since then.” Here, the ultrasonic audio QR code is interpreted as associated to the “fingerprint” disclosed in previous citation, which will be disclosed by Mahajan.); and
playing, by the client device, the audio content starting at a location in the audio content corresponding to the location information in the last extracted ultrasonic audio QR code (see Col. 7, lines 23-37 citation as in “after determining…” limitation above.” Here, the ultrasonic audio QR code is interpreted as associated ti a fingerprint as will be disclosed by Mahajan.).
However, Jeyachandran, et al.  does not explicitly teach wherein the method comprises:
listening for ultrasonic audio by a client device;
hearing, by the client device, a playing of a modified audio content by another client device, the modified audio content comprising audio content and at least one ultrasonic audio quick response (QR) code overlaid on the audio content, the at least one ultrasonic audio QR code comprising at least location information corresponding to a location in the audio content;
extracting, by the client device, the at least one ultrasonic audio QR code from the modified audio content;
Mahajan does teach wherein the method comprises:
listening for ultrasonic audio by a client device (see ¶ [0013 and 0065]: “[0013]: The device that plays the media content item can play an imperceptible audio trigger such as an ultrasonic wake word to activate a second device such as a smart speaker. The second device can then record an audio segment that includes the item identifier. After analyzing the audio segment and decoding the item identifier, the second device and associated systems can be informed of the correct context. [0065]: In FIG. 5, client computing device 502 can represent the primary computing device and  active listening device 506 (e.g., a smart speaker or digital assistant), and computing devices 508 that can represent anyone of a number of devices.” Here, the client device is interpreted as analogous to the second/secondary device in Mahajan.);
hearing, by the client device, a playing of a modified audio content by another client device (see ¶ [0013]: “The device that plays the media content item can play an imperceptible audio trigger such as an ultrasonic wake word to activate a second device such as a smart speaker. The second device can then record an audio segment that includes the item identifier.” Here, the “another client device” is interpreted as analogous to the first device.), the modified audio content comprising audio content and at least one ultrasonic audio quick response (QR) code overlaid on the audio content (see ¶ [0016, 0050 and 0087]: “0016: It should be understood that the ultrasonic wake word 112 and/or the ultrasonic identifier 114 can be within a human's normal hearing range. For example, the wake word can be audible and can serve to advise the user 130 that the television 110 is communicating to the digital assistant 120. The wake word and/or identifier can be played in the range of human hearing but can be hidden as a “fingerprint” within the normal audio stream. 0050: In some embodiments, the identifier is encoded as a fingerprint into the audio segment. The changes to the waveform may be too slight for a person to detect but can be decoded by a computing system. 0087: The system can detect an audio fingerprint in the audio segment. In some embodiments, the system can also detect an identifier for a content creator, broadcaster, distributor, content player, etc. in the audio segment.” Here, the fingerprint (i.e., the ultrasonic identifier) is interpreted as analogous to an ultrasonic quick response code.), the at least one ultrasonic audio QR code comprising at least location information corresponding to a location in the audio content (see ¶ [0029-0030]: “0029: The video server 202 can then request an item identifier 212 from the item server 204. 0030: In some embodiments, the request 212 can identify the source of the item such as the name of a movie and a timestamp of where the item was featured.” Here, it is interpreted that the timestamp of the request item identifier is analogous to the location in the audio content.);
extracting, by the client device, the at least one ultrasonic audio QR code from the modified audio content (see ¶ [0075]: “The audio signal can be outside the envelope of hearing for most humans. In some embodiments, the audio signal can be a “fingerprint” or “watermark” within the envelope of human hearing but is indiscernible to a listener. For example, a low-volume background noise can contain an audio watermark that can be extracted by a machine but is imperceptible to a listener. Such a watermark can be achieved through varying the pitch, volume, and other characteristics of a noise pattern.”);
Jeyachandran, et al. and Mahajan are both considered to be analogous to the claimed invention because they are in the same field of endeavor in selective content distribution/processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeyachandran, et al.  to incorporate the teachings of Mahajan of listening for ultrasonic audio by a client device; hearing, by the client device, a playing of a modified audio content by another client device, the modified audio content comprising audio content and at least one ultrasonic audio quick response (QR) code overlaid on the audio 

As to independent claim 8, Jeyachandran, et al. in combination with Mahajan teaches all the limitations as in independent claim 1. Jeyachandran, et al. further teaches:
 a computer program product for frictionless handoff of audio content playing between devices, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing client device to cause the computing client device to [perform limitations described in claim 1] (see Col. 14, line 60 – Col. 15, line 25: “FIG. 5 is a block diagram illustrating components of a machine 500, according to some embodiments, able to read instructions from a machine-readable medium (e.g., a machine-readable storage medium) and perform any one or more of the methodologies discussed herein. […]. The machine 500 can comprise, but not be limited to, a server computer, a client computer, a personal computer (PC), a tablet computer, a laptop computer, a netbook, a personal digital assistant (PDA), an entertainment media system, a cellular telephone, a smart phone, a mobile device, a wearable device (e.g., a smart watch), a smart home device (e.g., a smart appliance), other smart devices, a web appliance, a network router, a network switch, a network bridge, or any machine capable of executing the instructions 516, sequentially or otherwise, that specify actions to be taken by the machine 500. Further, while only a single machine 500 is illustrated, the term “machine” shall also be taken to include a collection of machines 500 that individually or jointly execute the instructions 516 to perform any one or more of the methodologies discussed herein.”).

As to independent claim 15, Jeyachandran, et al. in combination with Mahajan teaches all the limitations as in independent claim 1. Jeyachandran, et al. further teaches:
a system comprising:
a computing client device (see Col. 14, line 60 – Col. 15, line 25: “[…] The machine 500 can comprise, but not be limited to, a server computer, a client computer, a personal computer (PC), a tablet computer, a laptop computer, a netbook, a personal digital assistant (PDA), an entertainment media system, a cellular telephone, a smart phone, a mobile device, a wearable device (e.g., a smart watch), a smart home device (e.g., a smart appliance), other smart devices, a web appliance, a network router, a network switch, a network bridge, or any machine capable of executing the instructions 516, sequentially or otherwise, that specify actions to be taken by the machine 500. Further, while only a single machine 500 is illustrated, the term “machine” shall also be taken to include a collection of machines 500 that individually or jointly execute the instructions 516 to perform any one or more of the methodologies discussed herein.”); and
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing client device to cause the computing client device to [perform limitations described in claim 1] (see Col. 14, line 60 – Col. 15, line 25 citation as in claim 8).

Regarding claims 2, 9, and 16, Jeyachandran, et al. in combination with Mahajan teach all of the limitations as in claims 1, 8, and 15, above. Mahajan further teaches: 
wherein the hearing of the playing of the modified audio content by the other client device comprises:
capturing, by the client device, audio signals output by the other client device, the audio signals comprising audible frequencies containing the audio content and ultrasonic frequencies containing the at least one ultrasonic audio QR code (see ¶ [0017]: “It should be understood that the ultrasonic wake word 112 and/or the ultrasonic identifier 114 can be within a human's normal hearing range. For example, the wake word can be audible and can serve to advise the user 130 that the television 110 is communicating to the digital assistant 120. The wake word and/or identifier can be played in the range of human hearing but can be hidden as a “fingerprint” within the normal audio stream. For example, the movie audio 116 of “Hey, cool bike John!” can be modulated or transformed in such a way that it encodes the identifier without degrading the audio experience for the user 130. The term “ultrasonic” can generally be taken to mean “of a frequency and/or loudness that is humanly imperceptible” as appropriate. Similarly, the term “imperceptible” can mean a sound that is a frequency and/or volume that outside of human hearing or is otherwise unintelligible by humans (such as a fingerprint comprising slight modifications to an audio signal).”). 
Jeyachandran, et al. and Mahajan are both considered to be analogous to the claimed invention because they are in the same field of endeavor in selective content distribution/processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeyachandran, et al.  to incorporate the teachings of Mahajan of capturing, by the client device, audio signals output by the other client device, the audio signals comprising audible frequencies containing the audio content and ultrasonic frequencies containing the at least one ultrasonic audio QR code which provides the benefit of enabling a seamless experience between devices even though there might not be a direct connection or shared system between the two devices ([0013] of Mahajan).

Regarding claims 3, 10, and 17 Jeyachandran, et al. in combination with Mahajan teach all of the limitations as in claims 2, 9, and 16, above. Mahajan further teaches:
wherein the extracting of the at least one ultrasonic audio QR code comprises:
detecting, by the client device, pulses in the ultrasonic frequencies in the audio signals  (see ¶ [0049-0050]: “0049: The virtual assistant 120 can detect the audio segment 226. Subsequent to detecting the ultrasonic wake word, the virtual assistant 120 can only record audio of a certain range of frequencies that are associated with encoded identifiers. For example, had the virtual assistant 120 detected virtual assistant detects the ultrasonic wake word, it can record just 20,000 Hz to 20,500 Hz which is outside of most people's ability to hear but still within the typical 41,000 sampling rate of most audio systems. 0050: In some embodiments, the identifier is encoded as a fingerprint into the audio segment. The changes to the waveform may be too slight for a person to detect but can be decoded by a computing system.” Here, pulses are interpreted as the ultrasonic signals (ranging between the frequency spectrum of 20,000 – 20,500 Hz) hidden as “fingerprints” in audio segments.”);
and converting, by the client device, the pulses into at least the location information in the at least one ultrasonic audio QR code. (see ¶ [0049-0050] as in limitation above related to the pulses, [0029-0030] and [0054]: “0029: The video server 202 can then request an item identifier 212 from the item server 204. 0030: In some embodiments, the request 212 can identify the source of the item such as the name of a movie and a timestamp of where the item was featured. 0054: It should be understood that the audio segment can describe multiple items via multiple item identifiers. For example, the audio segment can contain data that describes every item on screen at the time the audio segment is recorded..” Here, the location is interpreted as the timestamp identified to where the item(s) are featured.). 
Jeyachandran, et al. and Mahajan are both considered to be analogous to the claimed invention because they are in the same field of endeavor in selective content distribution/processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified 

Regarding claims 4, 11, and 18, Jeyachandran, et al. in combination with Mahajan teaches all the limitations as in claims 1, 8, and 15. Jeyachandran, et al. further teaches:
wherein the last extracted ultrasonic audio QR code further comprises metadata, the metadata comprising a location where the audio content is accessible and an identity of the audio content (see Col. 6, line 56 – Col. 7, line 22: “In operation 206, the first computing device 110 determines when the streaming of media content of the second computing device 110 was terminated. For example, the first computing device 110 may determine at what point in time of the media content (e.g., live football event, news event, regularly scheduled broadcast, etc.) was terminated. In one example, the first computing device 110 may match an end of the audio associated with the streaming media content on the second computing device 110 to the stored media content as it is streamed from the selected source to the first computing device 110. In another example, the first computing device 110 may have been storing a predetermined amount of the audio from the second computing device 110 and use the stored amount of the audio from the second computing device 110 to determine the point in time of the media content when it was terminated. For example, the first computing device 110 may generate a fingerprint of the stored audio and map it to a timestamp of the media content. In yet another example, the first computing device 110 may request from the second device the last played position of the media stream, and receive position information (e.g. in form of a time stamp), or the last significant occurrence in the media stream (e.g. a goal, a referee decision, or the last play move in a sports game) and time passed since then.” Here, the identity of the audio content is interpreted as analogous to an event or “significant occurrence” in the audio (media steam content) in Jeyachandran, et al.), wherein the playing of the audio content by the client device comprises:
connecting, by the client device, to the location where the audio content is accessible (see Col. 7, lines 6-22: “In yet another example, the first computing device 110 may request from the second device the last played position of the media stream, and receive position information (e.g. in form of a time stamp), or the last significant occurrence in the media stream (e.g. a goal, a referee decision, or the last play move in a sports game) and time passed since then.”);
accessing, by the client device, the audio content using the identity (see Col. 6, line 56 – Col. 7, line 22: “[…] For example, the first computing device 110 may generate a fingerprint of the stored audio and map it to a timestamp of the media content. […] request from the second device the last played position of the media stream, and receive position information (e.g. in form of a time stamp),[…]” Here, the identity is still interpreted as the generated fingerprint (i.e., timestamp).); and
playing, by the client device, the audio content starting at the given location (see Col. 7, line 23-37: “In operation 208, the first computing device 110 automatically resumes, or continues, the streaming of media content on the first computing device 110, at (or near) the point in time where the streaming media content was terminated on the second computing device 110. For example, the first computing device 110 may start playing audio and/or video for the streaming media content from a selected source of the media content on the first computing device 110, at the point in time that the media content terminated on the second computing device 110. The first computing device 110 may use the media content that it has stored (e.g., buffered) to ensure it may continue at the point where the media content was terminated (e.g., based on a timestamp or fingerprint of the end of the streaming on the second computing device 110).”).
However, Jeyachandran, et al. does not explicitly teach: 
matching, by the client device, the location information in the last extracted ultrasonic QR code with a given location in the audio content
Mahajan does further teach:
matching, by the client device, the location information in the last extracted ultrasonic QR code with a given location in the audio content (see [0052]: “[0052] The item server 204 can identify the item using the audio segment 232. The item server 204 can decode the identifier from the audio segment. After decoding the identifier, the item server 204 can consult a database that matches the item identifier with the item. ” Here, the item identifier is interpreted to be associated with the timestamp (location).).
Jeyachandran, et al. and Mahajan are both considered to be analogous to the claimed invention because they are in the same field of endeavor in selective content distribution/processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeyachandran, et al.  to incorporate the teachings of Mahajan of matching, by the client device, the location information in the last extracted ultrasonic QR code with a given location in the audio content which provides the benefit of enabling a seamless experience between devices even though there might not be a direct connection or shared system between the two devices ([0013] of Mahajan).

Regarding claims 5, 12, and 19, Jeyachandran, et al. in combination with Mahajan teaches all the limitations as in independent claim 1, 8, and 15. Jeyachandran, et al. further teaches:
wherein the client device does not have a network connection to the other client device (see Col. 5, line 54 – Col. 6, line 17: “The first computing device 110 may track the streaming of media content of the second computing device 110 in various ways. In one example, the first computing device 110 may detect audio associated with the streaming media content, (e.g., via a microphone of the first computing device 110). The first computing device 110 may identify the media content via the detected audio by generating a fingerprint, by sending a portion of the audio to a server system 102 or other entity to be identified, and so forth. […] Another way of synchronization may be through the use of watermarks being embedded in the media itself, which could be picked up and decoded by the first computing device 110, and Audio identification may be the most convenient method to identify the media content, as it does not require a digital connection/pairing of the devices, and it does not require unnecessary user interaction with the devices to synchronize media playback.”).

Regarding claims 6, 13, and 20, Jeyachandran, et al. in combination with Mahajan teach all of the limitations as in claims 1, 8, and 15, above. Mahajan further teaches:
wherein the modified audio content comprising a plurality of ultrasonic audio QR codes overlaid on the audio content in a periodic manner, wherein each of the plurality of ultrasonic audio QR codes corresponds to a given location in the audio content (see ¶ [0016, 0030, 0050-0054, and 0068]: “0016: It should be understood that the ultrasonic wake word 112 and/or the ultrasonic identifier 114 can be within a human's normal hearing range. For example, the wake word can be audible and can serve to advise the user 130 that the television 110 is communicating to the digital assistant 120. The wake word and/or identifier can be played in the range of human hearing but can be hidden as a “fingerprint” within the normal audio stream. 0050: In some embodiments, the identifier is encoded as a fingerprint into the audio segment. The changes to the waveform may be too slight for a person to detect but can be decoded by a computing system. 0030: In some embodiments, the request 212 can identify the source of the item such as the name of a movie and a timestamp of where the item was featured. 0050: In some embodiments, the identifier is encoded as a fingerprint into the audio segment. 0054: “It should be understood that the audio segment can describe multiple items via multiple item identifiers. For example, the audio segment can contain data that describes every item on screen at the time the audio segment is recorded. 0068: The identifier can include information about the content. For example, for a video broadcast, the identifier can include identifiers for the television, an application presenting the content, a set-top box, a broadcaster, an internet service provider, a content creator, etc. In some embodiments, the identifier can include other metadata such as the identifier creation timestamp, an authentication identifier that can be used to authenticate the identifier, etc.” Here, it is interpreted that the time at which the one or more ultrasonic identifiers (i.e., quick response codes) which can be hidden as “fingerprints” describes the one or more items are analogous to the location(s) in the audio content which are interpreted to happen in one or more instances (i.e., locations/timestamps), in a periodic manner.)).
Jeyachandran, et al. and Mahajan are both considered to be analogous to the claimed invention because they are in the same field of endeavor in selective content distribution/processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeyachandran, et al.  to incorporate the teachings of Mahajan of having the modified audio content comprising a plurality of ultrasonic audio QR codes overlaid on the audio content in a periodic manner, wherein each of the plurality of ultrasonic audio QR codes corresponds to a given location in the audio content which provides the benefit of enabling a seamless experience between devices even though there might not be a direct connection or shared system between the two devices ([0013] of Mahajan).

Regarding claims 7 and 14, Jeyachandran, et al. in combination with Mahajan teaches all the limitations as in independent claim 1 and 8. Mahajan further teaches:
wherein the playing of the determining that the playing of the modified audio content has stopped, comprises:
determining, by the client device, that the client device no longer hears any ultrasonic audio (see [0046]: “In some embodiments, the virtual assistant can have a physical or virtual switch to engage and disengage the active mode.”).
Jeyachandran, et al. and Mahajan are both considered to be analogous to the claimed invention because they are in the same field of endeavor in selective content distribution/processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeyachandran, et al.  to incorporate the teachings of Mahajan of  determining, by the client device, that the client device no longer hears any ultrasonic audio which provides the benefit of enabling a seamless experience between devices even though there might not be a direct connection or shared system between the two devices ([0013] of Mahajan).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 8:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659




/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
03/08/2022